COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00095-CV


In the Interest of J.P., minor child       §   From County Court at Law No. 1

                                           §   of Wichita County (10970-JR-E)

                                           §   July 18, 2013

                                           §   Per Curiam

                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        PER CURIAM